DETAILED ACTION
04/17/21 - Applicant response.
02/01/21 - First action on the merits.

Response to Arguments
Applicant's arguments filed 4/17/21 have been fully considered but they are not persuasive.
 	Regarding the prior art, Applicant asserts the claimed invention is patentable since no single reference in the prior art discloses or suggests combining all functions in a small size as recited.  However, there is no requirement that a single reference or single device must show all limitations of a claim.  Nevertheless, Zhou mentions that multi-parameter measuring devices usually include all functionalities as recited (Paragraph 2), and the prior art shows that sizing a multi-parameter measuring device to be small enough to fit in a palm is not novel (see Zhou, as explained further below in the rejection, and also Cho, Messerschmidt; see also the various references cited in Applicant's specification).  Furthermore, MPEP 2144.04(IV)(A) also indicates that mere changes in size/proportion do not patentably distinguish over the prior art.
 	Regarding Wekell, Applicant asserts the combination with Wekell to include blood pressure measuring device details into the modified device of Zhou would not be obvious because the Wekell device is a single function blood pressure device that is much larger than the claimed sizing requirement, and there would be significant hurdles in incorporating the blood pressure system into a small multi-parameter measurement device because of issues with vibration, heat, and magnetic or EM fields.  However, Wekell is also a multi-parameter measuring device, where one of the many functions is blood pressure measurement (abstract).  In addition, generally sizing a multi-parameter measuring device to be small enough to fit in a palm is not novel in itself, as noted above.  Furthermore, there is no evidence that there are any issues with combining blood pressure measurement componentry into a multi-parameter measurement device, since this combination is demonstrated by Wekell.  The Office also notes that raising the issue of there being significant .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	Regarding Banet, Applicant asserts Banet teaches away from including a glucose monitor in a multi-parameter measuring device.  However, Zhou already shows including a glucose monitor as recited, and Banet is simply cited to show structural implementation details of a conventional glucose monitor.  In addition, Banet explains that the reason why the glucose monitor is shown separately is because the glucose monitor is typically portable and would be carried around by the patient during day-to-day activities, and then may be plugged into the larger monitor at the end of the day to upload or synchronize the data (Paragraph 46).  This would not be an issue with a multi-parameter measurement device that is already entirely portable, such as shown by Zhou, and it also demonstrates glucose monitors are not kept separate due to uniquely sensitive chemistry-sensing electronics as asserted by Applicant.  Applicant also asserts the Office made a contention that "one need only combine an electrical connector to a device to make it a glucometer".  However, the rejection does not make any such contention.  As explained in the rejection, Zhou already shows a glucometer, and merely lacks further structural details of how a typical glucometer is implemented.  Banet is cited to show the structural details of how a conventional glucometer is implemented.  
In response to applicant's remaining arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further asserts the Office has not identified any reason, suggestion, motivation, or other explanation for combining the references.  However, the combinations were explained in the rejection.  Applicant also re-asserts the prior art lacks the amended limitation of being small enough to fit in the palm of a user's hand.  However, this sizing feature is not novel, as noted in the discussions above, and in the rejection below.  Applicant further asserts that combining the art would lead to a much larger device.  However, as noted previously, MPEP 2144.04(IV)(A) indicates that mere changes in size/proportion do not patentably distinguish over the prior art.  
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 15: It is unclear to recite a third mode without first and second modes.  The claim previously depended on claim 14, which recited first and second modes, but now has been amended to depend from claim 1, which recites no modes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) in view of Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087). 

    PNG
    media_image1.png
    283
    436
    media_image1.png
    Greyscale

 	Regarding claim 1, Zhou discloses substantially the same invention as claimed, including a mobile device integrated in a body that is small enough to fit in the palm of a user's hand (Figures 5, 7; Figure 7 provided above for quick reference: device appears be small enough to fit in the palm of a hand), the mobile device comprising a display (Figures 1, 4: 340), a processor (320), a power source (implied), two or more electrocardiographic electrodes integrated with and positioned on the body of the mobile device and configured to measure electrocardiographic signals of the patient when gripped by fingers or thumbs of the patient (Figure 7; Paragraph 66), a fingertip pulse oximeter formed into the body of the mobile device and configured to measure pulse rate and blood oxygen saturation levels of the patient when a tip of a finger of the patient is inserted therein (Figures 5, 7; Paragraphs 50-52, 62), a temperature sensor integrated with the mobile device (Paragraph 66), and a blood glucose measuring structure integrated with the mobile device (Paragraph 66).
 	Further regarding claim 1, assuming arguendo that Zhou does not disclose a device body that is small enough to fit in the palm of a user's hand, MPEP 2144.04(IV)(A) nevertheless indicates that mere changes in size/proportion do not patentably distinguish over the prior art.  In this instance, the claim limitation of fitting in a palm amounts to no more than a mere change in size/proportion.  Therefore, it would have been obvious to one with ordinary skill in the art before 
 	Further regarding claim 1, Zhou does not disclose a wireless modem as recited.  However, Crump teaches a mobile physiological monitor with a wireless modem with mobile broadband and GPS functionality (Paragraph 39), in order to communicate vital sign data and detailed location information of the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou as taught by Crump to include a wireless modem as recited, in order to communicate vital sign data and detailed location information of the patient.
 	Further regarding claim 1, assuming arguendo that Zhou does not show two electrodes configured to be gripped by fingers or thumbs as recited, Cho teaches ECG electrodes on a multi-parameter measuring mobile device may be arranged in various configurations including specifically to be gripped by fingers or thumbs of a patient (e.g. Figures 3A-B; Paragraph 40), as a matter of design choice in order to effectively measure the ECG.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Crump as taught by Cho to include two or more ECG electrodes configured to be gripped by fingers or thumbs as recited, since such a modification would have amounted to merely an obvious matter of engineering design choice in order to effectively measure the ECG.
 	Further regarding claim 1, Zhou does not disclose further implementation details of the temperature sensor.  Crump likewise shows a multi-parameter measuring mobile device can include a temperature sensor (Paragraphs 27, 35-38), but does not disclose further details of the sensor.  However, Messerschmidt teaches a multi-parameter measuring mobile device including a temperature sensor integrated with and positioned on the body of the mobile device and configured to measure body temperature of the patient when the temperature sensor is placed against the 
Further regarding claim 1, Zhou discloses multi-parameter measuring instruments usually also include blood pressure sensing functionality.  Crump also shows a multi-parameter measuring mobile device including blood pressure sensing functionality (Paragraphs 37-38).  Zhou or Crump or Cho or Messerschmidt do not explicitly disclose the blood pressure details as recited.  However, Wekell teaches a multi-parameter measuring mobile device including a blood pressure measuring structure within the body of the mobile device, comprising a controller, motor, pressure sensor, and pump in air communication with a tube interface at the body that is adapted to be removably and sealably connected with an inflatable cuff (Figure 1; Paragraphs 28, 34), in order to additionally assess blood pressure of the patient in a mobile fashion.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Crump and Cho and Messerschmidt as taught by Wekell to include a blood pressure measuring structure as recited, in order to additionally assess blood pressure of the patient in a mobile fashion.
 Further regarding claim 1, Zhou or Crump or Cho or Messerschmidt or Wekell do not disclose implementation details of the integrated glucometer.  However, Banet teaches a glucometer comprises an electrical connector disposed to form an electrical connection with the electrical connection point on the first end of an elongated test strip when the strip is inserted in the electrical connector (Paragraph 5), in order to implement a conventional blood glucose measuring structure.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing 
Regarding claim 4, the wireless communications of Crump include automatically wirelessly communicating to a network said data corresponding to said physiological measurements (Paragraphs 9, 10, 23).
Regarding claim 5, the modified device of Zhou as described above is configured to manually receive, display, and wirelessly communicate data corresponding to physiological measurements of the patient that were manually taken by the device.  Zhou does not disclose a touch screen.  However, either Messerschmidt (Paragraphs 21, 25) or Wekell (Paragraph 39) further teach using a touch screen as a data input structure, in order to implement a simplified user interface.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Messerschmidt or Wekell to include a touch screen as recited, in order to implement a simplified user interface.
Regarding claims 6-7, Zhou does not disclose a peripheral device as recited.  However, Crump further teaches a mobile device may be configured to wirelessly receive, display, and wirelessly communicate data corresponding to physiological measurements taken by a peripheral device not physically connected to the mobile device (Figure 1: external sensor 112; Paragraphs 24 34: monitor may be divided into two or more smaller pieces), wherein the peripheral device can be a fall detection device configured to be worn by the patient and to detect and to wirelessly communicate data indicating when the patient has fallen (Paragraphs 27, 36, 41), in order to track additional patient parameters without having to incorporate all sensors into a single housing.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing 
Regarding claim 8, Zhou does not disclose a cellular telephone.  However, either Cho (Paragraph 18) or Messerschmidt (Figure 2A; Paragraph 25) teach incorporating a cellular telephone with the multi-parameter measuring mobile device, in order to reduce the necessity to carry an additional device during day-to-day activities.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Cho or Messerschmidt to include a cellular telephone as recited, in order to reduce the necessity to carry an additional device during day-to-day activities.
Regarding claims 9-10, at least the mobile phone of Messerschmidt is a smartphone (Figure 2A; Paragraph 25) which would meet the recited limitations.
Regarding claim 18, Zhou does not disclose a system for a plurality of patients.  However, either Crump (Figures 1A, 6) or Banet (Figures 1, 5) teach a plurality of mobile devices for use with a plurality of patients and a remotely-located computer network as recited, in order to allow centralized tracking of a plurality of patients.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Crump or Banet to include a network of mobile devices as recited, in order to allow centralized tracking of a plurality of patients.
Regarding claim 19, at least the plurality of formats of Banet include a single patient format (Figure 6) and a multiple patient format (Figure 5) as recited.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) and Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt .
 	Regarding claims 11-13, Zhou does not disclose an alert and threshold as recited.  However, DeMont teaches a multi-parameter measuring mobile system configured to communicate an alert to a user (Figure 8: 804) and someone located remotely from the user (Figure 8: 807) when data corresponding to physiological measurements exceeds a predetermined threshold (Paragraphs 231, 236), in order to alert the user or other caregiver of a potentially dangerous condition.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as taught by DeMont to include an alert and threshold as recited, in order to alert the user or other caregiver of a potentially dangerous condition.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) and Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087) in view of Gibson (US 2008/0281168).
Regarding claims 14-15, Zhou (Figures 5, 7) and Crump (Paragraph 8) and Cho (Paragraph 28) and Messerschmidt (Paragraph 25) and Wekell (Figure 1) disclose displaying data without communicating data wirelessly as recited, and the wireless communication of Crump includes a patient identifier, time stamp, and GPS location as recited (Paragraphs 23, 37-39, 52).  Zhou does not explicitly disclose selectable modes.  However, Gibson teaches configuring a vital signs monitor to be selectably operable in a plurality of modes including a first mode of displaying data without wireless communication and a second mode of wireless communication (Paragraphs 150-154), in order to optionally save battery when the monitor is out of range of the network.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the 
Regarding claim 16, Zhou does not disclose a peripheral device as recited.  However, Crump further teaches a mobile device may be configured to wirelessly receive, display, and wirelessly communicate data corresponding to physiological measurements taken by a peripheral device not physically connected to the mobile device (Figure 1: external sensor 112; Paragraphs 24 34: monitor may be divided into two or more smaller pieces), wherein the peripheral device can be a fall detection device configured to be worn by the patient and to detect and to wirelessly communicate data indicating when the patient has fallen (Paragraphs 27, 36, 41), in order to track additional patient parameters without having to incorporate all sensors into a single housing.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Crump to include the peripheral fall detector as recited, in order to track additional patient parameters without having to incorporate all sensors into a single housing.  
 Regarding claim 17, Zhou does not disclose a cellular telephone.  However, either Cho (Paragraph 18) or Messerschmidt (Figure 2A; Paragraph 25) teach incorporating a cellular telephone with the multi-parameter measuring mobile device, in order to reduce the necessity to carry an additional device during day-to-day activities.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Cho or Messerschmidt to include a cellular telephone as recited, in order to reduce the necessity to carry an additional device during day-to-day activities.
Further regarding claims 17, at least the mobile phone of Messerschmidt is a smartphone (Figure 2A; Paragraph 25) which would meet the recited limitations.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) in view of Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087) and DeMont (US 2013/0090083) and Gibson (US 2008/0281168).
 	Regarding claim 20, this claim is essentially a combination of elements from claims 1-17, and thus is rejected in the same manner as described above for claims 1-17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792